Title: To James Madison from William Kirkpatrick, 23 December 1802 (Abstract)
From: Kirkpatrick, William
To: Madison, James


23 December 1802, Málaga. Transmits a copy of his letter of 15 Dec. sent by the Constellation. Has since received a 17 Dec. notice from vice-consul Gorman that the John Adams touched at Almería and proceeded on, “as the Moorish Cruizers had disappeared from that Coast.” Encloses a copy of Gorman’s communications as well as a letter from Degen, Purviance, & Company transmitting a copy of a letter from Eaton to Morris “with Intelligence of several Vessels being ready to leave Tripoly on the 9th. November under the Command of Admiral Lisle.” Thinks these may be the ships sighted off Vera mentioned in his last, but letters received from Cartagena, Alicante, and Barcelona contain no information on them. Encloses a copy of a royal order received 20 Dec. from the governor together with a translation and his reply. Has forwarded copies to the U.S. chargé d’affaires at Madrid and asked him to have the order revoked or at least to obtain a sufficient grace period for publication in the U.S. before it goes into effect. Suspects that certificates will be immediately demanded from captains. “For my own part I see no Good this strange disposition can produce, except that of providing a very handsome Income to their Consuls, in many Parts.” If the order is intended to prevent smuggling it will be ineffective, since the certificates cover only the “Procedure or Origin” of cargoes, not their quantity or quality. “The Order is general for all Nations.” Has appointed John Dandeya vice-consul at Motril to assist American vessels calling there and to provide information of cruisers “off that Point”; has asked the U.S. chargé to obtain an exequatur. Remarks that JM will see by the enclosed list of American shipping at Málaga for the “last Six months [not found]” that “Notwithstanding the reestablishment of Peace, in Europe, our Trade to, & from this Place has been pretty Considerable.” Encloses the Mediterranean pass [not found] obtained from the captain of the brig Matilda, sold in August. Observes that the local board of health seems less inclined to adhere to rigid quarantine measures against U.S. vessels. The Pallas arrived from New London in thirty-eight days with a cargo of fish and staves and was immediately admitted to pratique on Kirkpatrick’s application in spite of not having a certificate from the Spanish consul. “This proves the more extraordinary, as I cannot learn any fresh orders have been transmitted from Madrid, on the Subject, and am given to understand she was admitted merely with the view of obliging me.”
 

   
   RC and enclosures (DNA: RG 59, CD, Málaga, vol. 1). RC 3 pp. Misdated 31 Dec. and marked by Wagner, “This ought to be 23 see another copy on file.” Another RC (ibid.), marked “Copy,” is dated 23 Dec. 1802. For surviving enclosures, see nn.



   
   Kirkpatrick enclosed an extract of a 17 Dec. 1802 letter from Thomas Gorman (2 pp.) reporting that the Portuguese frigate that lay at Almería “for some time past, Sailed last Sunday” to cruise the straits. Gorman added that he had visited the coast of Vera and, learning nothing further of the Moorish vessels, assumed they had left and that they had probably sailed eastward “on Acct. of the Long Continuation of Westerly winds afterwards.” Two frigates and a brig were sighted sailing westward off Adra and were believed to be Algerines, but this was “meer Conjecture.” Gorman added in a postscript that Captain Rodgers in the John Adams had entered the bay and had received the above information. Rodgers did not anchor but went on to Malta with the American brig he had in tow.



   
   The enclosed copy of a 24 Nov. 1802 letter from Degen, Purviance, & Company at Leghorn (1 p.) is written on the verso of a copy of Eaton’s 9 Nov. 1802 circular letter addressed to Morris, the original of which the firm had forwarded to Morris at Malta. They requested Kirkpatrick to publicize the contents and communicate them to the commanders of American public vessels. For a description of the circular, see Appleton to JM, 7 Dec. 1802, n. 1.



   
   Kirkpatrick enclosed a copy of a 20 Dec. 1802 letter from Pedro Truxillo, governor of Málaga (2 pp.; in Spanish; translation printed in National Intelligencer, 23 Mar. 1803), containing an extract of a 19 Nov. royal order that certificates of origin provided by Spanish consuls or vice-consuls at the place of origin were to be exacted by the customhouse for all foreign goods imported into the peninsula (printed ibid., 23 Feb. 1803). If there was no consul in the region, the certificates were to be provided by the consul at the port where the goods were shipped. A certificate was required for the number of containers of each article of the same kind and owner, with separate certificates for each different article or owner showing “the different marks of the Bales, Boxes & owners,” under penalty of confiscation. Also enclosed is a copy of Kirkpatrick’s 23 Dec. 1802 reply (2 pp.; in Spanish, with translation), in which Kirkpatrick wrote that he would send JM the decree so that “he may order it to be published for the Government of Merchants.” He added that he had also sent a copy to Madrid “by Yesterday’s Post” so the American minister might request that Americans be excused from the requirement until sufficient time had passed for them to learn of it, informing the king further that there were many U.S. ports that had no consul or vice-consul and that this situation would “effectually impossibilitate said Legalisation.”



   
   A full transcription of this document has been added to the digital edition.

